THE COURT.
In this case the appellant failed to file a brief in support of his appeal, or to appear before the court on the date set for the argument thereof, and the appeal might properly have been dismissed upon that ground. We have, *214however, carefully examined the record, and find that there was sufficient evidence to support the judgment, that the court fairly instructed the jury, and that there were no errors in the admission or rejection of evidence.
It is therefore ordered that the judgment and order be affirmed.